Citation Nr: 0827038	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1981.    


These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Detroit, Michigan.
 
In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

These matters were previously before the Board in November 
2007 and were remanded for further development.  After 
completing the requested development to the extent possible, 
a March 2008 supplemental statement of the case denied the 
claims, which were then returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Chronic recurring dyshidrosis of the feet is shown by the 
competent clinical evidence of record to be related to the 
veteran's active military service.

2.  Flat feet (bilateral pes planus), second degree, was 
noted upon clinical entrance examination in May 1974.

3.  Pre-existing bilateral pes planus has not been shown by 
competent clinical evidence to have been chronically 
increased by service, beyond the normal progression of the 
disease.


CONCLUSIONS OF LAW

1.  Chronic recurring dyshidrosis of the feet was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Bilateral pes planus pre-existed service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of 
February 2005, March 2006, and December 2007 letters to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Additionally, the 
March 2006 and December 2007 letters informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in March 2008).  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  See Statement in 
support of claim, dated in March 2005 (noting no treatment by 
private physicians).  Additionally, the claims file contains 
the veteran's statements in support of his claims, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The Board notes that VA medical opinions 
have been obtained and sufficient competent medical evidence 
is of record to make a decision on these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the veteran identified being treated at 
VA facilities in New York and North Carolina in the 1980s and 
early 1990s.  The record reflects that VA requested the 
veteran's medical records from these VA facilities in 
September 2006.  In a letter received by the Detroit RO in 
October 2006, the New York VA facility noted that a search of 
their records (including an extensive search of their file 
room) showed no indication of the veteran being in their 
healthcare system.  It was noted that the veteran's name 
appeared in the electronic system, but no "hard copy medical 
records/electronic" were found.  In a reply received in 
December 2006, the North Carolina VA facility responded that 
no records were found.  In light of the foregoing, the Board 
finds that reasonable efforts have been made to obtain these 
VA treatment records.  38 U.S.C.A. § 5103A(b).  As such, the 
Board finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis
 
The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

1.  Service connection- skin disability

The veteran contends that service connection is warranted for 
a skin disability that began in service.  See e.g., VA Form 
9, received in November 2005.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board initially notes that the record contains a report 
of a VA examination conducted in December 2007 that revealed 
a diagnosis of chronic recurring dyshidrosis of the feet.  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  However, the December 2007 VA examination report 
or the VA treatment records do not reflect a current chronic 
skin disability of the veteran's hands or elsewhere on his 
body.

Regarding an in-service incurrence, the Board notes that the 
veteran's clinical entrance report, dated in May 1974, 
reflects that he had normal skin at that time.  A May 1975 
service medical record reveals that the veteran had a rash on 
his hands and feet.  The impression was sweat boils.  A July 
1975 service treatment record notes that the veteran had 
complained of a rash on both of his feet for the past 2 
months.  Physical examination revealed a rash of viral nature 
and the impression was athlete's foot.  The veteran 
complained of persistent athlete's foot in September 1975 
when bilateral dyshidrosis of the instep, mild to moderate, 
was diagnosed.  The veteran was seen again in September 1975 
for a rash on his hands and feet consisting of small little 
bumps.  The impression was "hyperdystrosis of hand" and 
athlete's feet.  Service treatment records, each dated in 
June 1976, reveal complaints by the veteran of blisters on 
his feet with an assessments/impression of tinea pedis 
(athlete's feet).  Service treatment records, dated in 1977 
and 1978, reveal that the veteran was seen for complaints and 
treatment for bunions on the soles of feet, plantar's warts, 
warts on his hands, and plantar keratoma.  An August 1979 
service treatment record also revealed complaints of tinea 
pedis.  A September 1981 service treatment record (the same 
month as when the veteran separated from active service) 
reflects that the veteran presented for treatment for a rash 
on his hands and feet.  It was noted that the veteran has had 
a rash problem for the past 5 years and that both his hands 
and feet were involved.  The impression was dyshidrotic 
eczema.  A September 1981 report of medical examination 
reflects that the veteran's skin was normal.

Regarding a medical nexus, the Board again notes the report 
of VA examination conducted in December 2007.  After 
reviewing the veteran's claims folder and performing a 
physical examination, the VA physician assessed the veteran 
with chronic recurring dyshidrosis of the feet and opined 
that it was "as likely as not related to the dyshidrotic 
eczema, and dyshidrosis as documented in the service medical 
records in 1975 and 1981."  In the absence of any competent 
clinic evidence to the contrary and with resolution of doubt 
in favor of the veteran, the Board finds that service 
connection is warranted for chronic recurring dyshidrosis of 
the feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

2.  Service connection- pes planus

The veteran contends that his flat feet (bilateral pes 
planus) were aggravated in service.

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b).  

Initially, the Board notes that because second degree 
flatfeet were noted on clinical examination for entrance into 
service in May 1974, the presumption of soundness on 
induction as to pes planus does not apply.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2007).  The 
law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2007) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups 
of a pre-existing disorder during service, without evidence 
of a worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  If a presumption of aggravation under section 1153 
arises, due to an increase in a disability in service, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  
Additionally, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

As noted above, the veteran has the burden of proof to 
establish aggravation with regard to his pre-existing flat 
feet.  The Board notes that evidence of an increase in 
severity includes, among other things, affirmative evidence 
of increase in severity during service or a medical opinion 
finding an increase in severity.  As noted above, the 
veteran's May 1974 clinical enlistment examination report 
reflects that his feet were abnormal and the assessment was 
second degree flat feet.  A service treatment record, dated 
in June 1976, reveals that the veteran was seen for chronic 
blisters and calluses of the feet, but at that time, it was 
only for the right foot.  The medical doctor who examined the 
veteran at that time believed that the chronic blisters and 
calluses were secondary to a poor fitting boot.  It was noted 
that the veteran said that his boots were sufficiently large.  
The examining physician referred the veteran for consultation 
at the podiatry clinic with the question of whether the 
structure of the veteran's foot was contributing to the 
problem.  The provisional diagnosis was chronic blisters.  
When seen at the podiatry clinic six days later, in June 
1976, the veteran complained of chronic blisters of both 
feet, now just on the right foot.  The impressions included 
"boots size 9 1/2 R  -  foot size 10 1/2."  Several service 
treatment records dated in 1977 reveal complaints and 
treatment for bunions and plantar warts.  An April 1978 
service treatment record reflects that the veteran was seen 
for pain and swelling periungual (proximal) to the toenail of 
the right hallux.  Physical examination revealed tight edema 
with tenderness periungual to the nail with thickening.  
Aspiration revealed a small amount of purulent gangrenous 
material.  The assessment was periungual abscess of the right 
hallux.  An April 1972 record of the same date reflects that 
the veteran was put on light duty for 72 hours with no boots 
on the right foot and no prolonged standing.  A report of 
medical examination, dated in September 1981 (less than 2 
weeks prior to the veteran's separation from active service) 
reflects that the veteran's feet were clinically evaluated as 
normal.  

The Board also notes that the record does not contain any 
medical opinion, private or VA, that suggests that the 
veteran's pre-existing pes planus was permanently aggravated 
by active service.  Further, the Board finds nothing in 
service to show that the veteran's pes planus permanently 
increased in service.  In this regard, the Board finds the 
normal clinical findings on examination 1 month prior to the 
veteran's separation from service as affirmative evidence of 
no chronic increase in severity.  Further, a January 2008 VA 
examination report reflects that a VA examiner noted on 
physical examination that the veteran had "moderate" 
bilateral flatfeet, and opined that the veteran's pes planus 
disability had not been aggravated by his active service.  
The VA examiner's rationale noted the type of complaints the 
veteran was expressing, mainly blisters, for which he was 
treated in service in 1976.  The examiner also noted that 
there was no evidence of blisters, calluses, swelling or 
edema of either foot, and the skin was healthy and warm.  The 
plantar fascia was not tender on either side.  There were 
minor hammertoes involving the third and fourth toes of both 
feet.  It was noted that X-rays revealed moderate flatfeet.  
The diagnosis was moderate flatfeet with mild hammertoe on 
both sides.  The VA examination report further reflects that 
the VA examiner reviewed the claims folder in conjunction 
with the physical examination of the veteran.

The January 2008 VA examination finding of moderate flatfeet, 
when compared with the diagnosis of second degree flatfeet on 
entrance to service, does not constitute competent evidence 
that the bilateral pes planus chronically worsened in 
service.  As such, the Board finds that the presumption of 
aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-
207 (1991).  The presumption of aggravation applies where 
there was a worsening of the disability in service, 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder, 1 Vet. App. 207.  As noted 
above, there is no competent evidence of worsening of the 
veteran's bilateral pes planus in service.  Therefore, the 
veteran has not met the burden of establishing aggravation of 
the pre-existing bilateral pes planus.  See Wagner, 370 F. 
3d. at 1096.

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  The Court 
also held that the veteran's disability in that case, pes 
planus, was of the type that "lends itself to observation by 
a lay witness."  In this case, the veteran's current claim 
is that his pes planus was aggravated in service.  Although 
the veteran, as a lay person, may be competent to testify as 
to his observations as to his flat feet (see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)), the Board 
observes that the current claim and statements relative to 
in-service aggravation come over 20 years after service 
separation.  The current claim and statements are outweighed 
by the contemporaneous and/or independent clinical evidence, 
unassociated with a claim for benefits, which was negative 
for pertinent complaints and findings, as discussed above.

In conclusion, the competent evidence of record establishes 
that the veteran's bilateral pes planus pre-existed service.  
However, the competent and probative evidence does not 
establish that the pre-existing bilateral pes planus 
chronically increased in severity during service.  As such, 
the Board finds that service-connected aggravation of 
bilateral pes planus is not established.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for chronic recurring 
dyshidrosis of the feet is granted.

Entitlement to service connection for bilateral pes planus is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


